Title: To Thomas Jefferson from Simon Bérard, 17 [February 1788]
From: Bérard, Simon
To: Jefferson, Thomas



ce Dimanche 17 au Soir [Feb. 1788]

J’ai l’honneur d’envoyer à Son Excellence trois lettres qui ont été addressées à mon frère à L’orient par les Navires Américains et françois, Good Hope, Captn. forrester, Henrietta, Wicks et L’oiseau, Capne. Meno (à ma maison), tous trois Venants de Charlestown, chargés à sa Consignation de


1364. Tierces
}
Ris


 100. Barl:


 107. Boucauds de tabac


   3. Bs. Indigo



9700. Merrain



  17. tonneaux fer en Saumons


Et Pour Compte de divers


     140. Tierces de
    Ris


 220. Barls
    Do.



Ces trois navires y sont arrivés le 13 courant. Mon frère se proposoit d’indiquer la Vente publique de deux chargements pour le 28. et de faire passer le troisième au Havre, où il aparoit, quoiqu’un peu tard pour le Carême, on en tireroit meilleur parti qu’en les vendant tous à L’orient; le dernier prix y avoit été 24₶: 10s, mais il ne se flattoit pas d’obtenir actuellement audelà de 20 à 21.₶
Votre Excellence peut être assurée qu’il ne négligera aucun moyen pour les intérêts des Propriétaires, et pour répondre à ses Vües en Justifiant la bonne idée qu’elle a donné de la maison de mon frère, et encourageant ces Premiers essays Pour les décider à l’avantage des deux Nations.
J’ai l’honneur de Présenter mes Salutations et mon respect à Son Excellence,

S. Berard

